REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for producing plant-associated soil microbial (PASM) cells. The method comprises: (a) growing a plant root exudate compound; (b) harvesting at least some of the resulting PASM cells and growing the harvested PASM cells in or on a second microbial growth medium comprising the plant root exudate compound; (c) optionally repeating step (b) at least one time; and (d) selecting at least one PASM cell that is different compared to the genetically uniform genetically uniform population based on microbial traits. In an embodiment, the method is performed using a chemostat.
The closest prior art is Wigley et al. (US 2015/0368637 A1) which discloses an accelerated microbial selection method comprising subjecting one or more plants to a growth medium in the presence of a first set of microorganisms, selecting one or more plants, acquiring a second set of microorganisms from the selected plants, repeating the previous steps one or more times. However, the microorganisms being isolated after said steps are microorganisms associated with promoting at least one beneficial plant property such as height and weight of the plant. This is different from the claimed invention which entails selecting microbial cells based on desired microbial traits such as increased cell length and/or cell size. Wigley et al. also does not teach specifically using a medium for growing microbes as the disclosed method uses a plant growth medium. Hence, the rejections of record have been withdrawn.
Claims were also previously rejected under 35 U.S.C. 112(a) and (b) but the amendments are sufficient to overcome these rejections.


CONCLUSION
Claims 1-7 and 9-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651